Exhibit 10.1

 

SECOND AMENDMENT TO THE

UNRESTRICTED AND OPEN LINE OF CREDIT

 

This Second Amendment to the Unrestricted and Open Line of Credit (the
“Amendment”) is made and effective as of December 29, 2015 (“Amendment Effective
Date”) by and between Flux Power, Inc., a California corporation (the
“Borrower”), and Esenjay Investments, LLC ( the “Lender”).

 

Pursuant to the terms and conditions hereof, the Amendment is hereby
incorporated into the 2012 Loan (as defined below) as if fully set forth
therein. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned in the 2012 Loan and the First Amendment (as defined below).

 

RECITALS

 

WHEREAS, Borrower and Lender have entered into that certain Unrestricted and
Open Line of Credit dated September 24, 2012 (the “2012 Loan”), and whereby
Lender has made available to the Borrower a line of credit with a maximum
principal amount at any time outstanding of up to $2,000,000 on terms and
conditions set forth in the 2012 Loan and as amended by the First Amendment to
the Unrestricted and Open Line of Credit dated October 16, 2013 (“First
Amendment”);

 

WHEREAS, as of the Amendment Effective Date, Lender has advanced to the Borrower
an aggregate of $1,575,000 under the 2012 Loan;

 

WHEREAS, the parties desires to amend the 2012 Loan pursuant to the terms and
conditions of this Amendment to (i) extend the maturity date from December 31,
2015 to July 30, 2016 (“Extension”), (ii) increase the line of credit from
$2,000,000 to $2,500,000, and (iii) to reduce the Conversion Price under the
First Amendment from $0.30 to $0.06.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Maturity Date. The Maturity Date referenced in the 2012 Loan is hereby
deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

    “Maturity Date: July 30, 2016”

 

2. Principal Amount. The Principal Amount referenced in the 2012 Loan is hereby
deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

    “Principal Amount: Up to a maximum of $2,500,000.

 

3. Conversion Price. As consideration for the Extension and increase to the 2012
Loan, the Borrower and Flux Power Holdings, Inc. (“Flux Power”) hereby agree to
amend the Conversion Price from $0.30 to $0.06, which is above the closing
trading price of common stock of Flux Power Holdings, Inc. at December 28, 2015.
The parties acknowledge and agree that this Section 3 of the Amendment, as of
the Amendment Effective Date, supersedes any rights Lender may have under the
Loan Conversion Agreement, by and amongst the Lender, Borrower and Flux Power,
dated September 3, 2015, as amended.

 



 

 

 

4. Except as amended hereby, all the terms of the 2012 Loan, as amended, are
hereby ratified and acknowledged as being in full force and effect.

 

5. This Amendment may be executed in two counterparts, each of which shall
constitute an original and which, together, shall constitute one and the same
instrument. The parties may execute facsimile copies of this Amendment and
delivery by facsimile shall be deemed to be delivery of an executed Amendment.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
authorized representative as of the date set forth above.

 

 

  BORROWER       Flux Power, Inc.,   a California corporation       /s/ Ronald
Dutt   By:     Ronald Dutt   Title: Chief Executive Officer       LENDER      
Esenjay Investments, LLC,       /s/ Howard Willimas   By:     Howard Williams  
Title: Treasurer

 

 

Agreed and consented.       Flux Power Holdings, Inc.,   a Nevada corporation  
        /s/ Ronald Dutt   By:    Ronald Dutt   Title: Chief Executive Officer  
    Dated: December 29, 2015  

 



 

